     STIP
 1   GABRIEL L. GRASSO, ESQ.
     State Bar Number 7358
 2   9525 Hillwood Drive, Suite 190
 3   Las Vegas, Nevada 89134
     (702) 868-8866
 4   gabriel@grassodefense.com
     Attorney for ORR-HUGHES
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                              IN AND FOR THE DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                 )
 9                                             )
10                         Plaintiff,          )
                                               )      Case No.: 2:18-mj-00823-VCF
11   vs.                                       )
                                               )      STIPULATION TO CONTINUE
12   SARAH ORR-HUGHES,                         )      PRELIMINARY EXAMINATION
13                                             )
                           Defendant.          )      (FIRST REQUEST)
14                                             )

15   Certification: This stipulation is filed pursuant to General Order 2007-04.
16          IT IS STIPULATED between the defendant SARAH ORR-HUGHES through her
17   attorney GABRIEL L. GRASSO, ESQ., and the United States of America, through

18   BRANDON JAROCH, Assistant United States Attorney, that the Preliminary Examination
     currently scheduled for October 4, 2018, at the hour of 4:00 p.m., be vacated and
19
     continued to a date and time convenient to this court but not earlier than thirty (30) days.
20
            This Stipulation is entered into pursuant to General Order 2007-04 and based
21
     upon the following:
22          1.   There have been no previous continuances granted to the defense in this
23               case.
24          2.   The parties are in Pre-Indictment plea negotiations and will require an

25               additional 30 days to attempt to resolve this matter.
            3.   Defense counsel will be out of the jurisdiction between October 25-31.
26
            4.   The defendant is on Pretrial Release and does not object to a continuance of
27
                 the preliminary hearing.
28
           5.   Denial of this request for continuance would deny defense counsel sufficient
 1
                time to be able to appear at the motion to withdraw, taking into account the
 2              exercise of due diligence.
 3         6.   Also, denial of this request or continuance would result in a miscarriage of
 4              justice.

 5         7.   This is the first request for a continuance of the motion to withdraw hearing
                date.
 6
                DATED this 1st day of October, 2018.
 7
 8
     RESPECTFULLY SUBMITTED BY:
 9
10          /s/Brandon Jaroch                             /s/ Gabriel L. Grasso
     BRANDON JAROCH                                GABRIEL L. GRASSO
11
     Assistant United States Attorney              Attorney for ORR-HUGHES
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIP
 1   GABRIEL L. GRASSO, ESQ.
     State Bar Number 7358
 2   9525 Hillwood Drive, Suite 190
 3   Las Vegas, Nevada 89134
     (702) 868-8866
 4   gabriel@grassodefense.com
     Attorney for ORR-HUGHES
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                             IN AND FOR THE DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                 )
 9                                             )
10                        Plaintiff,           )
                                               )     Case No.: 2:18-mj-00823-VCF
11   vs.                                       )
                                               )     STIPULATION TO CONTINUE
12   SARAH ORR-HUGHES,                         )     PRELIMINARY EXAMINATION
13                                             )
                          Defendant.           )     (FIRST REQUEST)
14                                             )

15
                                           FINDINGS OF FACT
16
17          Based upon the submitted Stipulation, and good cause appearing therefore, the

18   Court finds that:
            1. The parties seek additional time for pre-indictment plea negotiations.
19
            2. The defendant does not object to a continuance of the preliminary hearing.
20
            3. This stipulation complies with General Order 2007-04.
21
22                                     CONCLUSIONS OF LAW
23          1.   Denial of this request for continuance would deny counsel the ability to
24               explain his reasons for withdraw to the Court.
25
            2.   Additionally, denial of this request for continuance would result in a
26
                 miscarriage of justice.
27          3.   For all of the above stated reasons, the ends of justice would best be served
28               by a continuance of the sentencing hearing date.
           4.   The additional time requested by the stipulation, is excludable in computing
 1
                the time within which the trial herein must commence pursuant to the Speedy
 2
                Trial Act, 18 U.S.C.   3161(h)(7)(A), considering the factors under 18 U.S.C.
 3              3161(h)(7)(B)(i) and (iv).
 4         5.   This is the first request for a continuance.
 5
                                               ORDER
 6
 7         IT IS ORDERED that the PRELIMINARY EXAMINATION hearing currently
                                                                                November 5, 2018
 8   scheduled for October 4, 2018, at 4:00 p.m., be vacated and continued to

 9                at 4:00 PM .
10                DATED this 3rd day of October, 2018.
11
12
13                                             ____________________________________
                                               UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
